Citation Nr: 0718906	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred on June 9, 2004 at Mease 
Countryside Hospital.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION
This appeal arises from a decision by the VA Medical Center 
in Bay Pines, Florida deny the veteran's claim for 
reimbursement of unauthorized medical expenses.


FINDINGS OF FACT

1.  The veteran was the recipient of Department of Veterans 
Affairs (VA) hospital, nursing home, or domiciliary care 
within the 24-month period precedent to the treatment 
rendered on June 9, 2004.

2.  In the context of advice from his daughter-in-law, a 
registered nurse, that the veteran needed to be taken to the 
nearest emergency room for a possible heart attack or stroke 
due to fluctuating blood pressure readings and dizziness, a 
prudent person might reasonably expect that he or she should 
not delay in seeking medical attention.

3.  There is no evidence that the veteran had coverage under 
any medical care contract for payment or reimbursement in 
whole or in part for the treatment the veteran received on 
June 9, 2004.

4.  The veteran is not eligible for reimbursement for these 
expenses under 38 U.S.C.A. § 1728 (West 2002).


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for the 
expenses associated with the emergency treatment received by 
the veteran at a private facility on June 9, 2004, have been 
met.  38 U.S.C.A. §§ 1725, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 17.53, 17.1000 - .1008 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board of Veterans' Appeals (Board) first notes that as 
this case will be decided as a matter of law based on 
essentially undisputed facts, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005) (VCAA) is arguably not applicable here.  
The Board further notes that as a result o the Board's 
decision to grant the benefit sought, any failure to notify 
and/or develop the claim under the VCAA cannot be considered 
prejudicial to the veteran.

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred by the veteran at Mease 
Countryside Hospital on June 9, 2004, in the total amount of 
$4,643.10.  The Board observes that the Department of 
Veterans Affairs Medical Center (VAMC) in Bay Pines, Florida 
denied the veteran's claim for payment or reimbursement on 
the basis that VA medical facilities were feasibly available 
to provide the care received, and that a prudent person would 
not have reasonably viewed the visit as an emergency or 
thought that delay in seeking immediate attention would have 
been hazardous to life or health.

Although the Board finds that the record is somewhat 
incomplete regarding eligibility under 38 U.S.C.A. § 1728 
(West 2002), as a result of the decision to grant 
reimbursement under 38 U.S.C.A. § 1725, the Board finds that 
further action to complete the claims file in this regard is 
not necessary.  However, to the extent the Board must find 
that appellant is not eligible under 38 U.S.C.A. § 1728 in 
order to find eligibility under 38 U.S.C.A. § 1725, the Board 
will conclude that the VAMC's adjudication of the claim 
solely under 38 U.S.C.A. § 1725 clearly implies 
ineiligibility under 38 U.S.C.A. § 1728.

38 U.S.C.A. § 1725 provides general authority for 
reimbursement for the reasonable value of emergency treatment 
furnished in a non-Department facility for those veterans who 
are active Department health-care participants (enrolled in 
the annual patient enrollment system and recipients of 
Department hospital, nursing home, or domiciliary care under 
such system within the last 24-month period) and who are 
personally liable for such treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent layperson reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1).

Thus, the need for emergency treatment under 38 U.S.C.A. 
§ 1725 is not based on medical expert opinion but rather 
whether a prudent layperson reasonably expects that delay in 
seeking immediate medical attention would be hazardous.  
Thus, September 2004 medical opinion concluding that the care 
given was nonemergent in nature is not determinative.  Here, 
in the context of advice from his daughter-in-law, a 
registered nurse, that the veteran needed to be taken to the 
nearest emergency room for a possible heart attack due to 
fluctuating blood pressure readings, the Board finds that a 
prudent person might reasonably expect that he or she should 
not delay in seeking medical attention.  Certainly, it is 
noted that when seen at the emergency room, various tests 
were conducted which included an EKG, interpreted as 
abnormal, laboratory tests including cardiac marker tests, 
and a CT scan of the skull.  Obviously, the attending 
physicians were of the opinion that the presenting symptoms 
were of such significance as to require such tests.  The 
Board further notes that to the extent the September 2004 
medical opinion further finds that VA facilities were 
feasibly available to the veteran, the veteran's sister-in-
law opinion that it was too risky to chance the one and a 
half hour drive to the nearest VA facility places the 
evidence in equipoise as to this point, and giving the 
veteran the benefit of the doubt, the Board further finds 
that under these circumstances, a VA or other Federal 
facility was not feasibly available.  

The Board also notes that a tracking sheet for the claim 
reflects that the veteran had been enrolled in the VA Health 
Care system since June 12, 2002 and had treated at a VA 
facility over the previous 24 months.  Thus, the Board finds 
that the requirement of enrollment and the veteran's receipt 
of medical services within the 24-moth period prior to the 
emergency treatment have also been met.

The Board further notes that there is no evidence that the 
veteran had any coverage under any medical care contract for 
payment or reimbursement in whole or in part for the 
treatment received on June 9, 2004.

Therefore, since the veteran met all of the criteria required 
for reimbursement of medical expenses under 38 U.S.C.A. 
§ 1725, the Board finds that the veteran is eligible for 
reimbursement of the expenses incurred at Mease Countryside 
Hospital on June 9, 2004.


ORDER

Entitlement to the reimbursement for the expenses associated 
with the emergency treatment received by the veteran at a 
private medical facility on June 9, 2004 is granted.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


